Title: To John Adams from Stephen Hall, 9 June 1789
From: Hall, Stephen
To: Adams, John



Honoured Sir;
Portland, 9 june 1789.

The favourable Reception your Excellency was pleased to give mine, thro’ the hand of my friend General Lincoln, emboldens me to interrupt your precious time one moment, while I again ask your friendship, so far as may be consistent with duty, respecting the appointment of a Collector at the Port of Portland. I wish for the appointment, and hope I am deserving of it. I have written to the President on the subject thro’ my friend Mr. Wingate, who I dare say has delivered him my letter.
Wishing you the Blessing of Heaven in the discharge of the important trust dissolved upon You, permit me to subscribe my self with great Respect your most obedient / & very humble Servant
Stephen Hall